 



Exhibit 10.1
SETTLEMENT TERM SHEET
South Broward Hosp. Dist., et al. v. MedQuist Inc., et al.
Civil Action No.: 05-CV-2206-JBS-AMD
Settling Parties: The SETTLING PARTIES consist of Partners Healthcare System,
Northbay Healthcare Group, Hospital Corporation of America, St. Lukes Regional
Medical Center, Palisades Medical Center, Mt. Sinai Medical Center, Ascension
Health Ministry, Bayonne Medical Center, Bon Secours Health System, Inc., South
Broward Memorial Hospital District, and University of Colorado, and all related
or associated facilities.
Settlement Payment: MedQuist shall make a single lump sum payment of
$7,537,001.83 (the “SETTLEMENT PAYMENT”) to resolve all claims (including all
AAMT and non-AAMT related claims) of the SETTLING PARTIES against MedQuist and
all individual defendants that were or might have been raised in the
above-referenced action, including all claims relating to any billing issues.
Greenberg Traurig shall have sole discretion to decide how to distribute the
SETTLEMENT PAYMENT among the SETTLING PARTIES. However, MedQuist has not agreed
and will not agree to make any payment in excess of the accommodation offers to
the SETTLING PARTIES. In this context, it is understood and agreed that the
$7,537,001.83 SETTLEMENT PAYMENT consists of the total sum of the accommodation
offers to the SETTLING PARTIES, including the value of all credits converted to
cash, plus reasonable legal fees and an additional $550,000 as reimbursement for
litigation expense. Other than as expressly provided herein, all parties shall
bear their own expenses and costs of suit.
MedQuist is not waiving, and expressly reserves the right, to seek reimbursement
from the SETTLING PARTIES for all amounts outstanding and unpaid for services
rendered (“aged AR”). With respect to Partners specifically, before any of the
SETTLEMENT PAYMENT will be released by the MedQuist, Partners must bring current
its aged AR.
Confidentiality: The individual settlements MedQuist has entered into with other
customers to date have been confidential. Accordingly, while the lump sum
SETTLEMENT PAYMENT will need to be publicly disclosed, the individual amounts
distributed to the SETTLING PARTIES shall be confidential and not revealed to
each other or any third party.
Settlement Agreement: The SETTLING PARTIES shall execute a comprehensive
settlement agreement, including mutual general releases of MedQuist Inc. and all
individual defendants with no admissions of any wrongdoing. The settlement
agreement will include standard, non-monetary terms, including but not limited
to governing law and choice of forum, the Court’s continuing jurisdiction over
implementation of the settlement, where notices are to be sent, discovery of
additional facts not being a basis to rescind the agreement, opportunity to
consult with counsel and receive independent advice before signing the
agreement, representations and warranties and survival of same,
non-disparagement provision, complete agreement of the parties and full
integration, modifications solely in writing, authority to sign on behalf of
entity, severability provision, signatures in counterparts.

 



--------------------------------------------------------------------------------



 



Should Defendant MedQuist Inc. and/or Defendant MedQuist Transcriptions, Ltd.
(collectively the “MedQuist Defendants”) become subject to a case or proceeding
under any Chapter of Title 11 of the United States Code within 90 days of the
SETTLEMENT PAYMENT, and if the SETTLEMENT PAYMENT or any part thereof is
rescinded or reduced in amount, restored or otherwise returned, whether as a
voidable preference, fraudulent transfer or otherwise, then unless any such
deficiency in the SETTLEMENT PAYMENT is repaid within 45 days, the SETTLING
PARTIES’ claims against all Defendants in the above-referenced action which were
released under this settlement shall, to the fullest extent permitted by law, be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
The SETTLING PARTIES must also covenant not to bring any further individual or
class claims in any proceeding arising out of the allegations in the
above-referenced action and cooperate with MedQuist by advising the Company if
they are contacted to discuss or provide testimony in connection with any
proceeding related to the billing issues or receive a document request or
subpoena to produce documents in any such proceeding.
Dismissal with Prejudice: Upon execution of the settlement agreement by all
parties, plaintiffs shall dismiss all individual and class claims in the
above-referenced action against MedQuist and all individual defendants, with
prejudice, and the parties shall execute all other documents necessary to
effectuate Court approval of the dismissal of the suit. Upon execution of the
settlement agreement by all parties, plaintiffs shall promptly seek the Court’s
approval of the dismissal of the action.
AGREED TO:

                  On behalf of the SETTLING PARTIES:       On behalf of MedQuist
Inc.:
 
               
By:
  /s/ Mark Hogge       By:   /s/ Neal Marder (SRS)
 
               
 
  Mark Hogge           Neal Marder
 
  Greenberg Traurig, LLP           Winston & Strawn LLP
 
  2101 L Street, NW, Suite 1000           333 South Grand Avenue
 
  Washington, D.C. 20037           Los Angeles, CA 90071
 
  Tel: 202.530.8591           Tel: 213.615.1728
 
  Fax: 202.261.2659           Fax: 213.615.1750

 